PCIJ_A_01_Wimbledon_GBR-FRA-ITA-JPN_DEU_1923-01-16_APP_01_NA_NA_EN.txt. SERIE A. No. 1

 

RECUEILS DES
ARRETS

PUBLICATIONS
DE LA COUR PERMANENTE DE JUSTICE INTERNATIONALE

N° 1. Affaire du Vapeur Wimbledon.

 

COLLECTION OF |
JUDGMENTS

PUBLICATIONS
OF THE PERMANENT COURT OF INTERNATIONAL JUSTICE

No. 1. The S.S. “Wimbledon’’.

 

LEYDE
SOCIÉTÉ D'ÉDITIONS
A.W. SUTHOFF
1923

LEYDEN
A.W. SIJTHOFFS
PUBLISHING COMPANY
1923

 
APPLICATION INSTITUTING PROCEEDING ADDRES-

SED TO THE REGISTRAR OF THE COURT, IN CON-

FORMITY WITH ARTICLE 4o OF THE STATUTE,

THROUGH THE INTERMEDIARY OF THE FRENCH

LEGATION AT THE HAGUE, ON JANUARY 16TH, 1923.
(S.S. “WIMBLEDON.”)

[ Translation. ]

To the President and Judges of the Permanent Court of
International Justice.

The undersigned, being duly authorised by the GovERN-
MENTS of His BRITANNIC MAJESTY, of the FRENCH REPUBLIC,
of His MAJESTY THE KING OF ÎTALY, and of His Majesty
THE EMPEROR OF JAPAN, Principal Allied Powers under the
terms of the Treaty of Peace of Versailles of June 28th, 1910,
acting conjointly ;

Having regard to Articles 380 to 386 of the aforementioned
Treaty ;

Having regard to Article 37 and 40 of the Statute of the
Court, and Article 35, paragraph 2, of the Rules of Court ;

Have the honour to submit the following application :

Under the terms of Article 380 of the Treaty of Peace of
Versailles :

“The Kiel Canal and its approaches shall be maintained
free and open to the vessels of commerce and war of all
nations at peace with Germany on termes of entire quality.”

On the morning of March 21st, I921, the British steamship
“Wimbledon”, chartered by the French armament firm “Les
Affréteurs réunis”, proceeding to Danzig with a cargo of
4,000 tons of goods (military material), was refused access to,
and free passage through the Kiel Canal by the German autho-
rities. :

In reply to the protests made to the German Government on
this subject on March 23rd, 1921, by the French Ambassador
7

at Berlin, that Government reaffirmed its refusal to allow
the passage of this vessel and, in justification of this refusal,
alleged that the cargo of the steamship ‘“Wimbledon”’ consisted
of war material destined for Poland, that the Treaty of Peace
between the latter country and Russia was not yet ratified,
that there was therefore a state of war between those coun-
tries, and that German regulations regarding neutrality for-
bade the transit across German territory of war material
destined for these two countries.

Under the terms of Article 386 of the Treaty of Peace of
Versailles :

“In the event of violation of any of the conditions of

. Articles 380 to 386, or of disputes as to the interpretation

of these Articles, any interested Power can appeal to the

jurisdiction instituted for the purpose by the League
of Nations.”

Under the terms of Article 37 of the Statute of the Court :

“When a Treaty or Convention in force provides for
the reference of a matter to a tribunal to be instituted
by the League of Nations, the Court will be such tribunal.”

Accordingly, subject to the subsequent presentation of the
Court of any cases, counter-cases and, in general, of any other
documents or evidence :

MAY THE COURT BE PLEASED :

To take note that for all notices and communications
relating to the present case the applicant Powers have selected
as their address the French Legation at The Hague ;

To give notice of the present application to the Government
of the German Empire, in accordance with Article 40, para-
graph 2, of the Statute of the Court ;

To give judgment, whether the aforementioned Government
is present or absent, and after the expiration of such times
as shall be fixed by the Court subject to any agreement
between the parties, to the effect :
8

That the German authorities wrongfully refused on March
21st, 1921, free access to the Kiel Canal of the steamship
“Wimbledon”’ ; -

That the German Government shall make reparation
for the loss incurred by the aforementioned vessel in conse-
quence of this action, a loss which is estimated at francs
174,082.86, together with interest at 6°/, per annum as from
March 2oth, 1921.

(Signed) CHARLES BENOIST. CHARLES M. MARLING.
Ito. Vittorio NEGRI.

 
